Title: To John Adams from Benjamin Stoddert, 8 April 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 8 April 1799.

I take the liberty to enclose the Aurora, because it contains an address from Genl. McPherson—& one from a German Clergyman, to the Insurgents.
The Accounts from Northampton, are that the People are very much alarmed; & that there is not the least shew of resistance—
I have the honor to be / with the highest respect & esteem / sir yr. most obed Serv.

Ben Stoddert.